TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           CORRECTED JUDGMENT RENDERED
                                  AUGUST 26, 2015



                                      NO. 03-14-00080-CV


                                 Gattis Electric, Inc., Appellant

                                                 v.

      Theresa Marie Mann, Individually and as Guardian of the Person and Estate of
                               James Lawhon, Appellee




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on December 20, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Gattis

Electric, Inc. shall pay all costs relating to this appeal, both in this Court and in the court below.

It is further ordered that Theresa Marie Mann, Individually and as Guardian of the Person and

Estate of James Lawhon, recover from the supersedeas bond filed by Gattis Electric, Inc., and its

surety, Western Surety Company, the amount of the judgment rendered above, including all costs

and interest during the pendency of this appeal, as determined by the court below, up to but not
in excess of the supersedeas amount of $584,625.00, after payment of which the surety is

released from further liability.